DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed April 19, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-29, 31 and 32 are pending. Claims 1-7, 10-29 are amended. Claims 31, 32 are added. Claim 30 is canceled. 
	
Allowable Subject Matter
Claims 1-29, 31 and 32 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually a transparent photodetector configured to transmit a first scene within a field-of-view from the first optic system comprising a transparent substrate and a first photosensitive element array on at least a portion of a first surface of the transparent substrate and configured to receive a first portion of the first scene as set forth in independent claims 1, 17 and 32.
	Dependent claims 2-16, 18-29 and 31 being further limiting to the independent claims 1 and 17 are also allowed. 
	The closet prior art, Kaufman, US Patent Application Publication No 2018/0267282 teaches wide spectrum optical systems and devices are provided for use in multispectral imaging systems and applications, and in particular, wide spectrum optical assemblies are provided which are implemented using low cost, first surface mirrors in an optical framework that enables real-time viewing of an image in multiple spectral bands simultaneously over the same optical centerline with one main optical element. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 
			Response to Arguments
Applicant’s arguments, see pages 18-20, filed April 19, 2022, with respect to amended claims 1-29, 31, 32 have been fully considered and are persuasive.  The rejection of these claims  has been withdrawn. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691